Exhibit 10.3

  PROMISSORY NOTE





$35,000
 Murray, Utah
 
 March 7, 2005
   

 
Grant Life Sciences, Inc., a Nevada corporation (the "Maker"), for value
received, hereby promises to pay to AccuDx Corporation, a California
corporation, or registered assigns (the "Holder"), the principal sum of Thirty
Five Thousand Dollars ($35,000) Dollars in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Maker further promises to pay interest on
the unpaid principal balance hereof at the rate of six percent (6%) per annum,
principal and interest on the outstanding balance to be paid in eight quarterly
installments commencing three months from the date on which this Note is dated.
Interest shall be calculated on the basis of a 360-day year and actual days
elapsed. In no event shall the interest charged hereunder exceed the maximum
permitted under the laws of the State of Utah.


This Note can be prepaid in whole or in part at any time without the consent of
the Holder provided that Maker shall pay all accrued interest on the principal
so prepaid to date of such prepayment.


The entire unpaid principal balance of this Note and interest accrued with
respect thereto shall be immediately due and payable upon the occurrence of any
of the following (each, an "Event of Default"):


a. Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;


b. Admission in writing of the Maker's inability to pay its debts as they
mature;


c. General assignment by the Maker for the benefit of creditors;


d. Filing by the Maker of a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, or an arrangement with creditors; or


e. Entering against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within 60 days.


f. Default in the payment of the principal or accrued interest on this Note,
within five (5) calendar days of the date the same shall become due and payable,
whether by acceleration or otherwise;


1

--------------------------------------------------------------------------------


g. Default in any covenant or obligation of Maker in favor of Holder arising
pursuant to the agreement between Maker and Holder dated as of the date of this
Note.


All rights and remedies available to the Holder pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently after default by Maker pursuant
to the provisions of this Note.


The Maker waives demand, presentment, protest and notice of any kind and
consents to the extension of time of payments, the release, surrender or
substitution of any and all security or guarantees for the obligations evidenced
hereby or other indulgence with respect to this Note, all without notice.


This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by the party to be charged.


In the event of any litigation with respect to the obligations evidenced by this
Note, the Maker waives the right to a trial by jury and all rights of set-off
and rights to interpose permissive counterclaims and cross-claims. This Note
shall be governed by and construed in accordance with the laws of the State of
Utah and shall be binding upon the successors, endorsees or assigns of the Maker
and inure to the benefit of the Holder, its successors, endorsees and assigns.


The Maker hereby irrevocably consents to the jurisdiction of the courts of the
State of Utah. in connection with any action or proceeding arising out of or
relating to this Note. If any term or provision of this Note shall be held
invalid, illegal or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby.
 

        GRANT LIFE SCIENCES, INC.  
   
   
  By:   /s/ Stan Yakatan  

--------------------------------------------------------------------------------

Stan Yakatan, Chief Executive Officer  


2

--------------------------------------------------------------------------------

